DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 29, SEO et al. (US 2021/0067268 A1); LEE et al. (US 2019/0239196 A1); CHOI et al. (US 2020/0187226 A1); Babaei et al. (US 20200220693 A1); LEE et al. (US 2020/0169958 A1); and Dinan et al. (US 20180049229 A1) all teach  a user equipment (UE), comprising: receiving a grant scheduling a first higher priority channel that has a higher priority than each channel of a plurality of lower priority channels scheduled for the UE; dropping a first lower priority channel of the plurality of lower priority channels that at least partially overlaps in time with the first higher priority channel; and transmitting or receiving a first transmission using the first higher priority channel. The above prior art, either singular or in combination, fail to anticipate or render obvious that dropping a first lower priority channel is based at least in part on determining that the grant is received prior to a multiplexing deadline for the plurality of lower priority channels and transmitting or receiving a second transmission using a second lower priority channel of the plurality of lower priority channels based at least in part on the dropping, as specified in claims 1 and 29. Therefore, they are allowable.
Claims 2-18 depend on claim 1. Therefore, they are allowable.
Regarding independent claims 19 and 30, SEO et al. (US 2021/0067268 A1); LEE et al. (US 2019/0239196 A1); CHOI et al. (US 2020/0187226 A1); Babaei et al. (US 20200220693 A1); LEE et al. (US 2020/0169958 A1); and Dinan et al. (US 20180049229 A1) all teach a base station, comprising: transmitting a grant scheduling a first higher priority channel that has a higher priority than each channel of a plurality of lower priority channels scheduled for a user equipment (UE); dropping a first lower priority channel of the plurality of lower priority channels that at least partially overlaps in time with the first higher priority channel and transmitting or receiving a first transmission using the first higher priority channel. The above prior art, either singular or in combination, fail to anticipate or render obvious that dropping a first lower priority channel is based at least in part on the grant being transmitted prior to a multiplexing deadline for the plurality of lower priority channels and transmitting or receiving a second transmission using a second lower priority channel of the plurality of lower priority channels based at least in part on the dropping, as specified in claims 19 and 30. Therefore, they are allowable.
Claims 20-28 depend on claim 19. Therefore, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643